DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11-15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadepalli et al. (Gadepalli) (US 2016/0219286 A1).
As to claim 1, Gadepalli discloses a distributed transcoding method performed by a server implemented as a computer, the distributed transcoding method comprising:
splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44);

concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61).

As to claim 11 Gadepalli discloses a non-transitory computer-readable record medium storing a program for implementing a distributed transcoding method (Fig. 1A-B, paragraph 9, 72-74), the program when executed by a computer causing the computer to perform the steps comprising:
splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44);
allocating the split segments to a plurality of workers and performing parallel transcoding (see Fig. 4-5, 7-8, paragraph 45-46, 51-56, 61, 63, 67); and
concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61).

As to claim 12 Gadepalli discloses a distributed transcoding system (Fig. 1A-B, paragraph 9, 72-74) comprising:
at least one processor configured to execute computer-readable instructions stored in a memory (Fig. 1A-B, paragraph 9, 72-74), wherein the at least one processor is configured to perform the processes including, 
splitting image content into segments of a desired interval (stream splitter splitting the stream into video chunks; paragraph 29, 41-44),

concatenating the transcoded segments and merging the concatenated segments into a single encoded file (paragraph 30, 46-49, 60-61).

As to claims 2 and 13, Gadepalli discloses wherein the image content is split through a logical splitting of designating a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58).

As to claims 3 and 14, Gadepalli disclose wherein the image content is split through a logical splitting of designating a read offset of each segment (designated byte offset of each video chunk; paragraph 45, 51, 53, 58), the performing of parallel transcoding comprises forwarding read offset information of each segment to a worker to which a corresponding segment is allocated, and each worker reads a file of the corresponding segment using read offset information of the allocated segment and performs encoding (paragraph 45, 51-53, 58).

As to claim 4, Gadepalli discloses wherein the image content is split into segments of a group of pictures (GOP) unit or into segments of a minimum unit determined through an experimentation (split into segments of GOP or determined time periods based upon video complexity; paragraph 42-43).



As to claims 7, 18, Gadepalli discloses wherein the merging of the concatenated segments comprises: receiving an encoded segment file from each worker and storing the received segment file in a storage (paragraph 55); and sequentially concatenating segment files stored in the storage and generating a result packet for the image content (paragraph 46-49, 58-61, 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8-10, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli in view of Coward et al. (Coward) (US 2017/0078376 A1).
As to claims 5 and 16, while Gadepalli discloses performing parallel transcoding, he fails to specifically disclose allocating segments based on a priority using at least one of a number of simultaneously available encodings and an idle time of a worker.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include allocating segments based on a priority using at least one of a number of simultaneously available encodings and an idle time of a worker, as taught in combination with Coward, for the typical benefit of ensuring encoding is completed at the desired time and rate.

As to claims 6 and 17, while Gadepalli discloses performing parallel transcoding, he fails to specifically disclose allocating central processing unit (CPU) resources to each worker to which a segment is allocated, based on an image complexity of the segment.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will allocate central processing unit (CPU) resources to each worker to which a segment is allocated, based on an image complexity of the segment (paragraph 99-106, 191, 239-249) so as to best match the available encoding resources to the complexity of a particular frame and segment (paragraph 101-106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include allocating 

As to claims 8 and 19, while Gadepalli discloses assigning works to image content to perform parallel transcoding, he fails to specifically disclose adjusting a number of workers allocated to the image content during encoding of the image content.
In an analogous art, Coward discloses a system for performing parallel transcoding (Fig. 2, paragraph 69-70) which will adjust a number of workers allocated to the image content during encoding of the image content (reprioritizing segments for a particular video based upon service agreements and required completion speeds and times; paragraph 259-284) so as allow the prioritization of particular videos and users as required by enabling the dynamic shifting of resources after encoding has begun (paragraph 268, 277, 283).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include adjusting a number of workers allocated to the image content during encoding of the image content, as taught in combination with Coward, for the typical benefit of allowing the prioritization of particular videos and users as required by enabling the dynamic shifting of resources after encoding has begun.



As to claim 10, Gadepalli and Coward disclose wherein the adjusting of the number of workers comprises increasing an encoding speed for the image content by adding at least one worker to a worker pool allocated to the image content (increasing the segments and workers in the pipeline for the particular video; see Coward at paragraph 276-277).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James R Sheleheda/Primary Examiner, Art Unit 2424